DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/01/2021 has been entered.
Claims 1-12 and 14-21 are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcing padding positioned in the leg components as recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for a "An outer garment", "the sub-waist comprising leg components" and "reinforcing padding positioned in a forward-facing location in the sub-waist";
In claim 17, there is no antecedent basis in the specification for a "An outer garment", "the sub-waist comprising leg components" and "reinforcing padding positioned in a forward-facing location in the sub-waist";
In claim 21, there is no antecedent basis in the specification for "a sub-waist comprising leg components configured to visibly hang from the waist during use" and "a reinforcing padding positioned in the leg components to absorb weight from a fishing rod when the fishing rod is rested on one of leg components by the wearer".
Claim Objections 
Claims 2-12, 14-16 and 18-20 are objected to because of the following informalities:
In each of claims 2-12 and 14-16, the preamble appears to read "the outer garment" to be consistent with the independent claim 1;
In each of claims 18-20, the preamble appears to read "the outer garment" to be consistent with the independent claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 21 recites the limitation "a reinforcing padding positioned in the leg components to absorb weight from a fishing rod when the fishing rod is rested on one of leg components by the wearer".  However, the original disclosure fails to set forth for such a feature.  It is noted that para. 0022 further states that the padding does not extend to the leg components in some embodiments.  Therefore claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "a sub-waist adapted for covering a pelvic region of the wearer, the sub-waist comprising leg components", which renders the claim indefinite.  It is unclear how the sub-waist is configured to comprise leg components, since the first half of the limitation has defined that the sub-waist adapted for covering a pelvic region of the wearer.  For examination purposes, based on the original disclosure, "the sub-waist comprising leg components" has been interpreted as "the outer garment comprises leg components".
	Claim 5 recites the limitation "wherein the sub-waist does not include padding", which renders the claim indefinite.  Claim 5 depends from claim 1; claim 1 has defined "reinforcing padding positioned in a forward-facing location in the sub-waist"; and claim 5 has inherited the above claimed feature from claim 1.  Therefore, the claimed subject matter in claim 5 is contradictory with claim 1.  As such, claim 5 does not include any definite claimed subject matter, and no prior art will be applied to claim 5.   
	Claim 1 recites the limitation "a forward-facing location", which renders the claim indefinite.  The term "forward-facing" is not defined neither by the current claim nor by the original disclosure.  It is further noted that the word "forward" is a relative term which has a definite meaning only when a reference is designated.  Therefore, it is unclear where "a forward-facing location" is.  The metes and bounds of the claim are unclear and cannot be ascertained.   For examination purposes, based on the original disclosure, the limitation has been construed to be a location in a front portion of the outer garment.
	Claim 17 recites the limitation "a sub-waist adapted for covering a pelvic region of the wearer, the sub-waist comprising leg components", which renders the claim indefinite.  It is unclear how the sub-waist is configured to comprise leg components, since the first half of the limitation has defined that the sub-waist adapted for covering a pelvic region of the wearer.  For examination purposes, based on the original disclosure, "the sub-waist comprising leg components" has been interpreted as "the outer garment comprises leg components".
	Claim 17 recites the limitation "the pelvic region".  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 17 recites the limitation "a forward-facing location", which renders the claim indefinite.  The term "forward-facing" is not defined neither by the current claim nor by the original disclosure.  It is further noted that the word "forward" is a relative term which has a definite meaning only when a reference is designated.  Therefore, it is unclear where "a forward-facing location" is.  The metes and bounds of the claim are unclear and cannot be ascertained.   For examination purposes, based on the original disclosure, the limitation has been construed to be a location in a front portion of the outer garment.
	Claims 2-12, 14-16 and 18-20 each depend from a rejected claim and are likewise rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6, 8-11, 14-15, 17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigl (CA 2121566 A1).
Regarding claim 1, Sigl discloses an outer garment (sports pants 11; fig. 1; abstract; page 5, para. 3; page 6, para. 6), comprising 
a waist (waist area 13; fig. 1; page 6, para. 6);  
a sub-waist (pelvic and hip area 15; fig. 1; page 6, para. 6) adapted for covering a pelvic region of a wearer (fig. 1; page 6, para. 6), the sub-waist comprising leg components (thigh area 17; fig. 1; page 6, para. 6); and  
reinforcing padding (protectors 21; fig. 1; page 6, para. 6) positioned in a forward-facing location in the sub-waist (fig. 1; page 6, para. 6) for absorbing some or all of the weight from a sports object (capable of absorbing weight from an external object; fig. 1; page 6, para. 6), wherein the reinforcing padding does not extend to the posterior of the garment (see fig. 1; page 6, para. 6).  
Regarding claim 2, Sigl discloses the garment of claim 1, and further discloses wherein a portion of the garment comprises an inner facing (lining 36; fig. 2; page 6, para. 7) and an outer facing (outer material 30; fig. 2; page 6, para. 7), wherein padding is secured between the inner facing and the outer facing (figs. 1-2; page 6, para. 7; claims 13-14).  
Regarding claim 3, Sigl discloses the garment of claim 2, and further discloses wherein the inner facing and outer facing are secured together to form a pocket, sleeve, or enclosure adapted for securing padding therein (figs. 1-2; page 6, para. 7; claims 13-14).  
Regarding claim 4, Sigl discloses the garment of claim 2, and further discloses wherein the inner facing, outer facing, and padding are secured together (figs. 1-2; page 6, para. 7; claims 13-14).  
Regarding claim 6, Sigl discloses the garment of claim 1, and further discloses wherein the waist is discontinuous and is adapted to be releasably secured together (see fig. 1).  
Regarding claim 8, Sigl discloses the garment of claim 1, and further discloses wherein the padding comprises a resilient material (an elastic material; page 3, para. 6; claims 1, 3).  
Regarding claim 9, Sigl discloses the garment of claim 1, and further discloses wherein the padding comprises a polymeric material (the padding comprising honeycomb material 32 and hollow fabric 34, which made from polymer materials; fig. 2; page 7, para. 4; claim 10).  
Regarding claim 10, Sigl discloses the garment of claim 1, and further discloses wherein the garment is selected from the group consisting of shorts, pants, skirts, and culottes (icehockey pants 11; fig. 1; page 6, para. 6).
Regarding claim 11, Sigl discloses the garment of claim 1, and further discloses wherein the garment comprises pair of legs (icehockey pants 11; fig. 1; page 6, para. 6).
Regarding claim 14, Sigl discloses the garment of claim 1, and further discloses wherein the padding does not extend to portions of the garment covering the perineum or buttocks (see fig. 1; page 6, para. 6). 
 Regarding claim 15, Sigl discloses the garment of claim 1, and further discloses wherein the waist is adapted for covering an abdominal region of the wearer (see fig. 1; page 6, para. 6).
Regarding claim 17, Sigl discloses an outer garment (icehockey pants 11; fig. 1; page 6, para. 6; claim 1), comprising: 
a waist (waist area 13; fig. 1; page 6, para. 6) adapted for covering an abdominal region of a wearer (fig. 1; page 6, para. 6); and 
a sub-waist (pelvic and hip area 15; fig. 1; page 6, para. 6) adapted for covering a pelvic region of a wearer (fig. 1; page 6, para. 6), the sub-waist comprising leg components (thigh area 17; fig. 1; page 6, para. 6), 
wherein a pelvic region of the garment (pelvic and hip area 15; fig. 1; page 6, para. 6) comprises reinforcing padding (protectors 21; fig. 1; page 6, para. 6) positioned in a forward-facing location (fig. 1; page 6, para. 6) in the sub-waist for absorbing some or all of the weight from a sports object (capable of absorbing weight from an external object; fig. 1; page 6, para. 6).
Regarding claim 20, Sigl discloses the garment of claim 17, and further discloses wherein the abdominal region of the garment comprises a hypogastric region, a left iliac region, and a right iliac region (see fig. 1).
Regarding claim 21, Sigl discloses an outer garment (sports pants 11; fig. 1; abstract; page 5, para. 3; page 6, para. 6) to be worn in an exposed arrangement on a wearer such that the garment is visible during use (a pair of pants are intended to be exposed and visible during use), the outer garment comprising: 
a waist (waist area 13; fig. 1; page 6, para. 6); and 
a sub-waist (pelvic and hip area 15; fig. 1; page 6, para. 6) comprising leg components (thigh area 17; fig. 1; page 6, para. 6) configured to visibly hang from the waist during use (see fig. 1); and 
a reinforcing padding (thigh protectors 23; fig. 1; page 6, para. 6) positioned in the leg components (fig. 1; page 6, para. 6) to absorb weight from a fishing rod when the fishing rod is rested on one of leg components by the wearer (the thigh protectors 23 are capable of absorbing weight from a fishing rod when the fishing rod is rested on one of leg components).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sigl (CA 2121566 A1).
Regarding claim 7, Sigl discloses the garment of claim 1, and further discloses wherein the padding comprises a hollow material (a honeycomb material 32; fig. 2; page 6, para. 7).
Sigl does not disclose wherein the hollow material is a foam.  However, Sigl does disclose that a known material for body protective padding is a foam (page 2, para. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the padding to be a foam, in order to provide cushioning function thereby protecting a user from external impact.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Sigl discloses the garment of claim 1, but does not explicitly disclose wherein the padding is thicker in the hypogastric region than in a hip region.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration based on specific intended use where more cushioning effect is desired in the hypogastric region. A change in thickness is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sigl (CA 2121566 A1) in view of Wallace (US 6,859,943 B1).
Regarding claim 16, Sigl discloses the garment of claim 1, but does not explicitly disclose the garment further comprising a waistband.  However, Wallace teaches a garment (a pair of shorts 10; fig. 1; col. 4, ll. 3-13) comprising a waist (see annotated fig. 1; col. 5, ll. 16-18), wherein the waist comprising a waistband (see annotated fig. 1; col. 5, ll. 16-18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the waist of the garment as disclosed by Wallace, with wherein the garment further comprising a waistband as taught by Carlson, in order to be fitted to a user in the waist area and also provide a suitable means for a wearer to adjust the size of the waist.
Regarding claim 18, Sigl discloses the garment of claim 17, but does not disclose wherein the waist does not include padding.  However, Wallace teaches an outer garment (a pair of shorts 10; fig. 1; col. 4, ll. 3-13) comprising a waist (see annotated fig. 1; col. 5, ll. 16-18), wherein the waist does not include padding (pads 14 is positioned in a crotch and lower abdomen area; fig. 1; col. 4, ll. 3-13; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the waist of the garment as disclosed by Sigl, with wherein the waist does not include padding as taught by Wallace, in order to provide an outer garment for a specific sport activity where no extra waist protection is needed.
Regarding claim 19, Sigl discloses the garment of claim 17, but does not disclose wherein hip and thigh regions of the garment do not include padding.  However, Wallace teaches a garment (a pair of shorts 10; fig. 1; col. 4, ll. 3-13), wherein hip and thigh regions of the garment do not include padding (pads 14 is positioned in a crotch and lower abdomen area; fig. 1; col. 4, ll. 3-13; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the garment as disclosed by Sigl, with wherein hip and thigh regions of the garment do not include padding as taught by Wallace, in order to provide an outer garment for a specific sport activity where no extra protection is needed in the hip and thigh regions.
Response to Arguments
Applicant's arguments with respect to the amended claims 1-12 and 14-21 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732